t c memo united_states tax_court mark a van malssen and patricia d kiley petitioners v commissioner of internal revenue respondent docket no filed date flora leigh t hezel and robert h johnson for petitioners thomas r mackinson and matthew s reddington for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined deficiencies with respect to petitioners’ federal_income_tax for tax years and as follows year deficiency dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure the issues for consideration are whether petitioners’ deductions for rental real_estate losses for and are limited by sec_280a and if not whether those deductions are limited by the passive_loss_rules of sec_469 and to what extent petitioners’ rental real_estate loss deduction for is limited by sec_280a findings_of_fact some of the facts have been stipulated and are so found petitioners resided in virginia when they filed the petition petitioner husband was an engineer and retired from phillip morris in date from date through date petitioner husband spent more time performing personal services in the real_estate trade_or_business than he spent performing personal services in any other trade_or_business petitioner wife was employed as a nurse anesthetist at all times during the taxable years at issue vacation condominium in date petitioners purchased a vacation condominium in south carolina petitioners used the condominium for days in days in and days in petitioner husband’s brother used the condominium for seven days in petitioners also rented the condominium to vacationers the average rental period of the condominium was approximately days in days in and days in petitioners contracted with dieter co a rental management company to provide sales and management services including booking rentals and cleaning and maintaining the unit between rentals dieter co estimates that it spent hours in hours in and hours in performing services with respect to petitioners’ condominium petitioners determined at the time of purchase that the condominium needed remodeling and repairs throughout the tax years at issue petitioner husband made the 350-mile trip from their home to the condominium several times to remodel and repair the condominium in petitioner husband took trips to the condominium where he performed repairs and maintenance during the first trip he was there for days and worked for all of them he performed the annual spring cleaning in order to prepare the unit for the upcoming rental season he also performed various other maintenance tasks including painting the living room during the second trip he was there for five days and worked for all of them he painted the second bedroom as well as researched and purchased flooring shutters and blinds during the third trip he was there for days and worked for of them he researched and purchased new furniture repaired all windows and doors installed flooring and began to paint the master bedroom during the fourth trip he was there for six days and worked for three of them during that trip he painted the master bedroom during the fifth trip he was there for five days and worked for one of them he painted the stairwell during the sixth trip he was there for only one day and he worked that day he met with the plumbing contractor and began the demolition of one of the bathrooms during the seventh trip he was there for six days and worked for all of them he oversaw the demolition of the bathroom installed a tub and rebuilt the vanity during the eighth trip he was there for five days and worked for four of them he replaced the drywall in the bathroom he also set up the television and installed cable service during the ninth trip he was there for three days and worked for all of them during that trip he painted one of the bathrooms during the tenth trip he was there for four days and worked for two of them he completed the bathroom demolition by installing the necessary accessories and by cleaning he also researched and purchased new carpet during the eleventh trip he was there for three days and worked for all of them he installed the carpet repainted the second bedroom ceiling and installed a mirror in the bathroom during the final trip he was there for seven days and worked for five of them he bought and hung curtains replaced shoe molding in the bathroom installed shelving repaired lamps touched up painting and communicated with the realtor in petitioner husband took trips to the condominium where he performed repairs and maintenance during the first trip he was there for days and worked for all of them that trip he demolished one of the bathrooms during the second trip he was there for four days and worked for all of them he completed demolition of the bathroom installed a new vanity and baseboard and hooked up the sink during the third trip he was there for one day and worked for that day he met with the tile contractor during the fourth trip he was there for two days and worked for both of them he met with the ceiling contractor and performed some painting and various repairs during the fifth trip he was there for two days and worked for both of them he met with a painting contractor and made miscellaneous repairs during the sixth trip he was there for five days and he worked for all of them he performed the annual spring cleaning in order to prepare the unit for the upcoming rental season during the seventh trip he was there for days and worked for of them he cleaned and stained the deck painted a bathroom repaired the bathroom ceilings and researched purchased and installed a new fan during the eighth trip he was there for seven days and worked for two of them he performed miscellaneous repairs during the ninth trip he was there for three days and worked for one he researched cabinets and hardware during the tenth trip he was there for one day and he worked that day he painted the cabinets and installed new hardware for them in petitioner husband took six trips to the condominium where he performed repairs and maintenance during the first trip he was there for days and worked for of them he performed the annual spring cleaning in order to prepare the unit for the upcoming rental season he also stripped the wallpaper in the kitchen repaired the dryer replaced damaged artwork washed the windows and painted part of the condominium’s exterior during the second trip he was there for six days and worked all six he finished stripping the wallpaper in the kitchen and then painted the kitchen he also cleaned and stained the deck during the third trip he was there for six days and worked for three he cleaned all of the carpets during the fourth trip he was there for four days and worked for all of them he repaired a door and installed a beadboard during the fifth trip he was there for six days and worked for four he installed and repaired shoe molding as well as researched and purchased bedding a chair lamps and a glass top for a table during the sixth trip he was there for two days and worked for both of them he weatherproofed the front door and purchased small appliances petitioner husband kept logbooks detailing petitioners’ personal and business use of the condominium tax returns petitioners filed timely a form_1040 u s individual_income_tax_return for each of the tax years and petitioners reported income from the rental of the condominium on schedules e supplemental income and loss of dollar_figure and dollar_figure for and respectively for petitioners reported income from the rental of the condominium on schedule c profit or loss from business of dollar_figure petitioners reported expenses related to the rental of their condominium of dollar_figure dollar_figure and dollar_figure for and respectively opinion generally a taxpayer bears the burden of proving the commissioner’s determinations in a notice_of_deficiency are erroneous rule a 290_us_111 pursuant to sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer complies with the relevant substantiation requirements in the code maintains all required records and cooperates with the commissioner with respect to witnesses information documents meetings and interviews sec_7491 and b the taxpayer bears the burden of proving compliance with the conditions of sec_7491 and b see eg 139_tc_270 n hill v commissioner tcmemo_2010_200 aff’d per curiam 436_fedappx_410 5th cir petitioners contend that they have met this burden because the stipulated logbook is credible_evidence they complied with the applicable substantiation requirements by providing bank records and receipts and respondent did not allege that petitioners failed to cooperate with respondent however there were discrepancies and inconsistencies in their evidence petitioners have failed to persuasively argue that the burden shifts to respondent the burden_of_proof remains with petitioners i sec_280a deductions are a matter of legislative grace and taxpayers bear the burden of proving that they have met all requirements necessary to be entitled to the claimed deductions rule a 503_us_79 sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred in carrying_on_a_trade_or_business sec_262 however generally prohibits deductions for personal living or family_expenses generally no deduction is allowed with respect to the personal_residence of a taxpayer sec_280a see also langley v commissioner tcmemo_2013_ at a dwelling_unit is a residence if the taxpayer uses the dwelling for personal purposes for a number of days which exceeds the greater of days or of the number of days during the year for which the unit is rented at a fair rental value sec_280a see also langley v commissioner at in general if a taxpayer uses a dwelling_unit for personal purposes for any part of a day that day is counted as a personal_use day sec_280a pursuant to sec_280a if the taxpayer is engaged in repair and maintenance of the residence on a substantially_full-time basis for any day such use will not constitute personal_use of the residence see also twohey v commissioner tcmemo_1993_547 personal_use also includes use by qualifying relatives under sec_267 sec_280a if a qualifying_relative uses the property then this use will be imputed to the owners unless that individual is both renting the dwelling at fair rental value and also using it as a principal_residence sec_280a a see also kotowicz v commissioner tcmemo_1991_ whether a property is leased for a fair rental value is determined on the facts and circumstances of each case including consideration of among other things comparable rents in the area see sec_280a whether a property is used as a principal_residence depends on the facts and circumstances sec_1_121-1 income_tax regs sec_280a lists exceptions to the general_rule in sec_280a paragraph of subsection c provides that s ubsection a shall not apply to any item which is attributable to the rental of the dwelling_unit or portion thereof determined after the application of subsection e in general subsection e requires a taxpayer who uses the dwelling_unit for personal purposes during the taxable_year as a residence or otherwise to limit his or her deduction to the amount determined after applying the percentage obtained by comparing the number of days the unit is rented to the total number of days the unit is used 77_tc_104 aff’d 694_f2d_556 9th cir however days spent performing repairs and maintenance generally do not count as days of use sec_280a flush text paragraph of subsection c further limits the deduction authorized in the case of rental use of a residence to the excess of the gross rental income over the portion of the expenses otherwise allowable such as mortgage interest and taxes that are attributable to the rental use in other words any net rental loss cannot be offset against unrelated income see 84_tc_1 aff’d 791_f2d_781 9th cir therefore even if petitioners’ personal_use exceeds the thresholds provided in sec_280a we still must characterize the days petitioners used the condominium as either personal_use or repair and maintenance days for purposes of the sec_280a calculation ii tax years and the primary factual issue we must consider is the number of personal_use days within the meaning of sec_280a that the condominium was used during and petitioners concede that they personally used the condominium for days during both and respondent contends that petitioners’ use exceeded days and that petitioners’ rental real_estate losses for and are therefore limited by sec_280a and to the extent provided in sec_280a and and e the parties dispute how to characterize for and the parties do not dispute that days is greater than of the number of days during each year for which the condominium was rented petitioner husband’s brother’s use of the condominium for seven days in and how to characterize the days petitioner husband spent traveling to the condominium in both and we first address how to characterize the brother’s use because a brother is a qualifying_relative under sec_267 his use will be attributed to petitioners unless he both paid fair rental value to use the condominium and used it as his principal_residence see sec_280a a petitioner husband testified that his brother paid around dollar_figure directly to petitioners to rent the condominium for seven days regardless of whether this amount reflects fair rental value petitioners did not provide any documentation such as a copy of a check or a deposit receipt to show that the brother actually paid petitioners additionally the record establishes that the brother used the condominium for only seven days the facts and circumstances do not indicate that it was used as his principal_residence we find that petitioners have failed to carry their burden of establishing that the brother paid fair rental value to use the condominium as his principal_residence therefore the seven days used by the brother are attributable to petitioners as personal_use days for purposes of sec_280a we next address how to characterize the days petitioner husband spent traveling to the condominium to perform repairs and maintenance petitioners contend that these travel days should not count as personal_use days they rely on sec_1 280a-1 e and example proposed income_tax regs fed reg date the proposed regulation states that a dwelling_unit shall not be deemed to have been used by the taxpayer for personal purposes on any day on which the principal purpose of the use of the unit is to perform repair or maintenance work and sets forth a facts_and_circumstances_test to determine the principal purpose of the taxpayer example of paragraph e lays out the following example which is particularly relevant to the current case a owns a lakeside cottage which a rents during the summer a and b a’s spouse arrive late thursday evening after a long drive to prepare the cottage for the rental season a and b prepare dinner but do no work on the unit that evening a spends a normal work day working on the unit friday and saturday b helps for a few hours each day but spends most of the time relaxing by saturday evening the necessary maintenance work is complete neither a nor b works on the unit on sunday they depart shortly before noon the principal purpose of the use of the unit from thursday evening through sunday morning is to perform maintenance work on the unit consequently the use during this period will not be considered personal_use by a proposed_regulations are not binding on this court and are given no greater weight than a litigation position see 99_tc_223 ndollar_figure 54_tc_1233 nevertheless they can be useful guidelines where as here they closely follow the legislative_history of the statutory provision in question see 117_tc_294 113_tc_440 congress enacted sec_280a as part of the tax reform act of pub_l_no sec_601 sec_90 stat pincite we have recognized that s ection 280a is a response to congressional concern that rental of property used by the taxpayer as a residence afforded the taxpayer unwarranted opportunities to obtain deductions for expenses of a personal nature in the case of vacation homes the relevant congressional committee reports express the view that rental activities were frequently undertaken merely to defray the cost of maintaining a vacation home for the taxpayer’s personal_use rather than for the purpose of making a profit bolton v commissioner t c pincite citing h_r rept no 94th cong 2d sess s rept no 94th cong 2d sess and h_r rept no 94th cong 1st sess additionally the flush language of sec_280a provides that t he secretary shall prescribe regulations with respect to the circumstances under which use of the unit for repairs and annual maintenance will not constitute personal_use under this paragraph except that if the taxpayer is engaged in repair and maintenance on a substantially full time basis for any day such authority shall not allow the secretary to treat a dwelling_unit as being used for personal_use by the taxpayer on such day merely because other individuals who are on the premises on such day are not so engaged this language indicates that congress did not intend for days spent primarily repairing and maintaining the vacation home to count as personal_use days it follows that days spent traveling to the site where the work is to be performed should not count either since this legislation was enacted in response to the concern that taxpayers were disguising personal_use as business use travel days will only escape classification as personal_use days if the principal purpose of the trip as a whole is to perform repairs and maintenance now we must analyze the trips taken by petitioner husband and determine the principal purpose of each in petitioner husband took trips to the condominium where he performed repairs and maintenance petitioners argue that all days spent traveling to the condominium should be excluded because the principal purpose of each trip was to perform repairs and maintenance during six of these trips petitioner husband logged only days where he performed repairs and maintenance accordingly we find that for those trips his principal purpose was to perform repairs and maintenance however the other six trips were for mixed business and personal_use and the principal purpose of each of those trips must be analyzed separately on the basis of the facts and circumstances both parties excluded from personal_use days the days where petitioner husband spent part of the day at the condominium before he traveled back to his home in virginia therefore we exclude them as well and do not reach that issue during the first of these mixed trips petitioner husband traveled to the condominium and spent the first two days vacationing he then spent the following nine days working we find that the principal purpose of that trip was not personal and therefore the travel day and accompanying night do not count as a personal_use day during the second trip petitioner husband traveled to the condominium and spent three days vacationing and three days working absent other compelling facts that the trip was motivated primarily by business it is hard to say that the principal purpose of his trip was to perform repairs and maintenance keeping in mind that sec_280a was enacted to prevent taxpayers from disguising personal_use as business use we find that the principal purpose of the trip was personal therefore the travel day to the condominium and the accompanying night counts as a personal_use day during the third trip petitioner husband worked for the first day and spent the remaining four days vacationing since the days spent vacationing outnumber those spent working we find that the principal purpose of this trip was personal accordingly the travel day to the condominium and the accompanying night counts as a personal_use day during the fourth trip petitioner husband worked for four days and spent one day vacationing since the days working outnumber the days vacationing the principal purpose of the trip was not personal accordingly the travel day to the condominium and the accompanying night do not count as a personal_use day during the fifth trip petitioner husband spent two days working and two days vacationing absent other compelling facts that the trip was motivated primarily by business it is hard to say that the principal purpose of his trip was to perform repairs and maintenance keeping in mind that sec_280a was enacted to prevent taxpayers from disguising personal_use as business use we find that the principal purpose of the trip was personal therefore the travel day to the condominium and the accompanying night counts as a personal_use day during the sixth trip petitioner husband spent five days working and two days vacationing as the working days more than double the vacation days we find that the principal purpose of the trip was to perform repairs and maintenance therefore the travel day to the condominium and the accompanying night do not count as a personal_use day in petitioner husband took six trips to the condominium during which he performed repairs and maintenance petitioners argue that all six days spent traveling to the condominium should be excluded for three of these trips petitioner husband only performed repairs and maintenance and did not log any personal days accordingly we find that for those trips his principal purpose was to perform repairs and maintenance however the other three trips were for mixed business and personal_use and the principal purpose of each of those trips must be analyzed separately on the basis of the facts and circumstances during the first of these mixed trips petitioner husband spent six days working and the remaining seven days vacationing because the time he spent working was less than the time he spent vacationing we count the travel day to the condominium and the accompanying night as a personal_use day during the second trip petitioner husband spent three days working and three days vacationing as we held above although the time spent on both activities is equal the principal purpose of the trip was personal therefore the travel day to the condominium and the accompanying night counts as a personal_use day during the last trip petitioner husband spent four days working and two days vacationing we find that the primary purpose of the trip was to perform repairs and maintenance therefore the travel day to the condominium and the accompanying night do not count as a personal_use day given the above analysis we find that petitioners personally used the condominium for a total of days in and for a total of days in we calculated the total number of personal_use days for each year by excluding the days spent traveling where the primary purpose was to perform repairs and maintenance and by including the days that petitioners already conceded for we also included the seven days used by the brother therefore the limitations of sec_280a apply for both and because the sec_280a limitations apply for both tax years we do not reach the issue of whether the passive_loss_rules of sec_469 apply see sec_280a c e see also sec_469 regarding the coordination of sec_469 and sec_280a iii tax_year petitioners concede that in their condominium was a residence under the test in sec_280a however they dispute the calculation of their rental use percentage which controls the amount of the deduction to which they are entitled per sec_280a and and e in order to calculate petitioners’ rental use percentage we must determine both how many days the property was rented and how many total days the property was used in the property was rented for nights the parties stipulated that the number of days petitioners used the property in wa sec_59 however this stipulation considers the general meaning of the term use and does not exclude the days petitioners spent performing repairs and maintenance petitioners contend that of the days spent at the condominium were repair and maintenance days and were travel days petitioners argue that the remaining days were the only personal days respondent contends that petitioners personally used the condominium for days and only days were excludable repair and maintenance days part of the discrepancy between the parties’ calculations has to do with the characterization of the days that petitioner husband spent traveling to the condominium however as discussed above in section i when the principal purpose of the trip is to perform repairs and maintenance the travel days do not count as personal_use days therefore we must determine which trips petitioner husband took for the principal purpose of performing repairs and maintenance although petitioners contend that petitioner husband took trips where he performed repairs and maintenance on one of those trips he was at the condominium for two days and did not engage in any repair or maintenance activity accordingly we add those two days to petitioners’ total personal_use days that leaves trips to the condominium during which petitioner husband performed repairs and maintenance for seven of the trips petitioner husband only performed repairs and maintenance and did not log any personal days accordingly we find that for those trips his principal purpose was to perform repairs and maintenance however the other three trips were for mixed business and personal_use and the principal purpose of each of those trips must be analyzed separately on the basis of the facts and circumstances during the first of these mixed trips petitioner husband spent days working and day vacationing since the days working outnumber the days vacationing the principal purpose of this trip was not personal accordingly the travel day to the condominium and the accompanying night do not count as a personal_use day during the second trip petitioner husband spent two days working and five days vacationing since the days vacationing outnumber the days working the principal purpose of this trip was personal accordingly the travel day to the condominium and the accompanying night counts as a personal_use day during the third trip petitioner husband traveled to the condominium and spent one day working and two days vacationing as the days vacationing double the days working the principal purpose of the trip was personal therefore the travel day to the condominium and the accompanying night counts as a personal_use day on the basis of the above we find that petitioners personally used the condominium for days in we arrived at this calculation by adding the two travel days where the principal purpose of the trip was personal the days that petitioners had already conceded and the two days from the trip where petitioner husband did not perform any repairs or maintenance of the remaining days respondent concedes that were spent performing repairs and maintenance petitioners argue that all were spent performing repairs and maintenance on the basis of petitioner husband’s logbook and credible testimony as to what activities he performed on these days we agree with petitioners that days were spent engaged in repairs and maintenance petitioners’ rental real_estate loss deduction for will be adjusted according to these findings finally any loss deductions that petitioners are not allowed by virtue of the limitations in sec_280a shall be carried forward to subject_to the limitations of that same section sec_280a providing that such amounts shall be taken into account as a deduction for the succeeding taxable_year subject_to the gross_income limitation described above in section i any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
